Citation Nr: 1101158	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-10 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for a callus of the left 
small toe.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for high cholesterol.  

5.  Entitlement to an initial compensable rating for right knee 
strain.  

6.  Entitlement to an initial increased rating in excess of 
10 percent for a planter wart of the right foot.  

7.  Entitlement to an initial compensable rating for a scar of 
the left inner thigh.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the United 
States Naval Reserve from April 1980 to September 1980.  He also 
served on active duty with the United States Coast Guard from 
April 2004 to September 2004; October 2004 to September 2005; and 
May 2007 to September 2007.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several different rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  In an August 2006 decision, the RO granted service 
connection for a plantar wart of the right foot and a scar of the 
left inner thigh.  Claims for service connection for the 
following were denied: a right knee injury; a callus of the left 
small toe; erectile dysfunction; high cholesterol and seasonal 
allergic rhinitis.  In a March 2007 RO decision, service 
connection was granted for right knee strain at 0 percent 
disabling (effective October 1, 2005).  The Veteran filed a 
notice of disagreement and appeal regarding these issues.  

This case was also developed on the matters of service connection 
for bilateral hearing loss and residuals of a low back injury.  A 
November 2009 rating action granted service connection for these 
disabilities, which was a complete grant of the benefits sought 
and these matters are not currently in appellate status.  

The issue of service connection for rhinitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for 
service connection for a callus of the left small toe.  

2.  The Veteran expressed his desire to withdraw his appeal for 
service connection for erectile dysfunction.  

3.  The Veteran expressed his desire to withdraw his appeal for 
service connection for high cholesterol.  

4.  The right knee strain is manifested by intermittent pain and 
slight limitation of motion.  

5.  The Veteran expressed his desire to withdraw his appeal for 
service connection for an initial increased rating in excess of 
10 percent for a planter wart of the right foot.  

6.  The Veteran expressed his desire to withdraw his appeal for 
service connection for an initial compensable rating for a scar 
of the left inner thigh.  


CONCLUSIONS OF LAW

1.  The appeal with regard to service connection for a callus of 
the left small toe has been withdrawn.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2010).  

2.  The appeal with regard to service connection for erectile 
dysfunction has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2010).  

3.  The appeal with regard to service connection for high 
cholesterol has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2010).  

4.  The schedular criteria for a compensable rating for right 
knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5256-5263 (2010).  

5.  The appeal with regard to an initial increased rating in 
excess of 10 percent for planter wart of the right foot has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2010).  

6.  The appeal with regard to an initial compensable rating for a 
scar of the left inner thigh has been withdrawn.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veteran's initial increased rating claim for right knee 
strain arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran 
received proper notice for his service connection claim for right 
knee strain in December 2005.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Although a July 2006 formal finding of the unavailability of 
service treatment records is in the file, it appears that all of 
the pertinent records for the period on appeal as to the initial 
compensable increased rating claim (granted from October 1, 2005) 
are in the file.  In April 2007, before the Veteran was on active 
duty for the last time, he wrote to say that he had sent all 
necessary records.  More recent VA and service treatment records 
are in the file.  The Board finds the duties to notify and assist 
have been met.  

Additionally, the withdrawn claims are decided as a matter of law 
and as a result no discussion of the duties to notify and assist 
is necessary.  

II.  Legal Criteria and Analysis

	A.  Withdrawn claims  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

In July 2009, the Veteran wrote to withdraw the following issues: 
service connection for a callus of the left small toe; erectile 
dysfunction; and high cholesterol.  In August 2009, the Veteran's 
representative wrote to withdraw the issues of an initial 
increased rating for a plantar wart of the right foot and an 
initial compensable rating for a scar of the left inner thigh.  

The Veteran's and his representative's statements are in writing.  
The withdrawal of these issues is valid.  Once the Veteran 
withdrew these issues, there remained no allegations of error of 
fact or law for appellate consideration.  The Board does not have 
jurisdiction to review these issues.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  

	B.  Initial increased rating 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 
111 (2008), the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, 
functional loss due to pain must be supported by pathology and 
shown through objective observation.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple diagnostic 
codes to determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level of 
impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of 
the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2010).  

Degenerative arthritis is covered under DC 5003.  If established 
by X-ray findings, it is rated on the basis of limitation of 
motion under the appropriate diagnostic codes.  38 C.F.R. 
§ 4.71a, DC 5003 (2010).  When limitation of motion is 
noncompensable under the diagnostic codes, a rating of 10 percent 
is for application under each major joint or group of major 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups a 10 percent rating is assigned.  A 20 percent 
rating is assigned with the same involvement, plus occasional 
incapacitating exacerbations.  Note (1) states that the 20 and 
10 percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the 
knee," and an assignment of a 10 percent rating is warranted 
when there is slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability.  A 
30 percent evaluation is for severe knee impairment with 
recurrent subluxation or lateral instability.  DC 5258 covers 
dislocated semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint; this warrants a 20 percent 
rating.  DC 5259 covers removal of symptomatic semilunar 
cartilage, which warrants a 10 percent rating.  

Diagnostic Code 5260 provides for the evaluation of limitation of 
flexion of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating 
contemplates limitation to 60 degrees.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 
30 percent rating contemplates limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of 
extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 
10 percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent evaluation, extension limited to 30 degrees warrants a 
40 percent evaluation, and a 50 percent evaluation contemplates 
extension limited to 45 degrees.  

The evidence does not show that the Veteran has ankylosis (DC 
5256); impairment of the tibia and fibula (DC 5262) and/or genu 
recurvatum (DC 5263).  As a result, these codes are not 
applicable.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

As background, the Veteran had several periods of active duty 
service.  He served with the Coast Guard on active duty from 
October 2004 to September 2005 and from May to September 2007.  
In April 2005, a service treatment record showed right knee pain, 
probably tendonitis.  

In between his periods of active duty, the Veteran received a 
July 2006 VA examination for his right knee.  It was noted that 
the Veteran injured his knee in about May 2005.  He was diagnosed 
with a strain and treated conservatively.  The Veteran complained 
of random right knee pain that occurs once a month and lasts one 
to two hours.  He also had stiffness.  He denied swelling, 
locking or buckling.  He wore no assistive devices.  The Veteran 
worked as a security officer and said that once a month he had to 
use a cart due to pain while walking.  Daily activities were not 
affected.  

McMurray's sign was mildly positive on the right.  There was no 
crepitus, deformity, erythema, effusion, instability, or 
tenderness.  Flexion was 0 to 130 degrees with no pain and 
extension was 0 degrees.  An X-ray of the right knee taken the 
date of the examination was normal.  

In a September 2006 notice of disagreement, the Veteran said he 
had right knee pain due to his foot problem (wart on bottom of 
one foot).  He said that a physician's assistant told him (while 
on active duty) that he had arthritis.  

In March 2007, the RO granted service connection for chronic 
right knee strain with an evaluation of 0 percent (effective 
October 1, 2005).  In June 2007, a service treatment record 
showed the Veteran reported knee pain.  He said he had pain in 
the knees since 2005.  He experienced increased pain, especially 
in the morning.  Pain was relieved with walking.  He could not 
squat during gym exercises.  His gait was normal.  There was no 
swelling of the knees and no tenderness.  He had full range of 
motion of flexion and extension without pain.  His knees were 
tender to palpation with very deep palpation superior to the 
patellar bone laterally and medially in both knees.  There was no 
swelling, edema or warmth.  X-rays were taken and localized joint 
pain was diagnosed.  A later June 2007 service treatment record 
showed that the X-rays of both knees were unremarkable.  He said 
his knees were doing better.  

In July 2007, the Veteran filed a notice of disagreement as to 
the evaluation assigned.  He said he recently had treatment for 
his knee.  His knee pain affected running, walking up steps and 
squatting.  He experienced "bucking" at the knees and could not 
do a full knee bend anymore.  An August 2007 report of medical 
examination showed that the lower extremities were normal.  A 
report of medical history showed the Veteran reported knee 
trouble.  He said he had periodic knee pain for which he took 
over-the-counter medication.  

In March 2009, the Veteran was given a new VA joint examination.  
The examiner reviewed the July 2006 X-ray.  The Veteran had pain 
in the right knee every two months lasting around 2-3 days.  His 
pain level was mild.  He had no flare ups but complained of 
popping in the knee at times.  He had no other symptoms and did 
not use assistive devices.  

The range of motion was 0 to 130 degrees with no pain.  There was 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  The ligaments were stable.  There was no 
tenderness or weakness.  The Veteran did limp slightly due to a 
left foot problem.  The Veteran was currently working as a 
counselor.  The condition had no effect on his usual occupation 
except he avoided excessive running, he wore good shoes, he did 
not jump too much, and he did not kneel.  

At an April 2010 VA primary care visit, the Veteran complained of 
left knee pain only.  He was still very physically active.  There 
was no weakness, arthralgias, myalgias, or joint swelling.  His 
knee pain was considered stable.  He was to continue exercises 
and take Motrin as needed.  

The Board finds that an initial compensable rating for service-
connected right knee strain is not warranted.  There is no rating 
code under which the Veteran can obtain an increase.  

Although the Veteran stated in his September 2006 notice of 
disagreement that a doctor once told him he had arthritis, it is 
important also to note that hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's account 
of what he or she purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The evidence does not show the 
Veteran had right knee arthritis.  The X-rays taken in 2006 and 
2007 were unremarkable.  

No increase is found under DC 5257, involving recurrent 
subluxation or instability.  Subluxation and instability were not 
found.  The Board has considered both DC 5258 and DC 5259.  The 
evidence does not show removal of symptomatic semilunar cartilage 
during this period on appeal.  

As for limitation of motion, the range of motion measurements 
showed 0 to 130 degrees of motion at both the July 2006 and March 
2009 VA examinations.  There wasn't even any pain with motion at 
the March 2009 VA examination.  As the lowest compensable ratings 
under DC 5260 and DC 5261 contemplate extension limited to 
10 percent and flexion limited to 45 degrees, a compensable 
rating is not warranted.  

The Board has considered provisions for an increased rating under 
DeLuca for the right knee disability, but finds no increase 
warranted.  The Board finds there have been insufficient signs of 
motion loss, flare ups, swelling, deformity, incoordination and 
atrophy.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings are 
appropriate for the right knee strain.  As explained above, the 
Board finds that no staged ratings are warranted in this case.  

The Board has determined that the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate.  Thun v. Peake, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a 
compensable rating for the service-connected right knee strain.  
The appeal is denied.  


ORDER

The claim for service connection for a callus of the left small 
toe is dismissed.  

The claim for service connection for erectile dysfunction is 
dismissed.  

The claim for service connection for high cholesterol is 
dismissed.  

Entitlement to an initial compensable rating for right knee 
strain is denied.  

The claim for an initial increased rating in excess of 10 percent 
for a planter wart of the right foot is dismissed.  

The claim for an initial compensable rating for a scar of the 
left inner thigh is dismissed.  


REMAND

The Veteran had active duty for training in the Navy Reserve from 
April to September 1980.  While a November 2005 Personnel 
Information Exchange System (PIES) request is in the file, there 
is no response.  There are no records in the file from this 
period of service.  All of the other record request responses in 
the file appear to be from the National Guard or the Coast Guard.  
A request should be directed to the appropriate entity with the 
Navy Reserve.  On remand, the RO should request these records and 
document a negative response in the file.  

Also, the Veteran should be given a new VA examination by a 
different examiner to determine whether his currently diagnosed 
rhinitis is related to service.  Service treatment records from 
September 1994 to April 2004 show no complaints of, treatment for 
or diagnoses regarding rhinitis.  A September 2004 service 
treatment record noted that the Veteran took over-the-counter 
allergy medications.  

While the Veteran was on active duty in September 2005, a service 
treatment record showed a diagnosis of seasonal allergic 
rhinitis.  The Veteran received an allergy test and the lab 
results are with the record.  

The Veteran has been inconsistent on when the rhinitis and 
symptoms started.  In his September 2005 claim for nasal 
allergies, he said the disability began 2005 and he was first 
treated then.  In a second claim from October 2005, he did not 
know when his allergies began.  He was treated at various times 
until the present.  At the June 2009 VA examination for the nose 
and sinuses, the Veteran said he was diagnosed with allergic 
rhinitis around ten years ago and it worsened in 2004 while he 
was in service.  

In June 2007, a service treatment record shows the Veteran was 
taking Flonase.  An April 2009 VA primary care record shows he 
continued to be treated for rhinitis.  

At a June 2009 VA examination for the nose and sinus shows 
service treatment records were reviewed.  The Veteran complained 
of a runny nose twice a month and daily sneezing.  He had 
headache when not taking medication.  The diagnosis was allergic 
rhinitis.  The examiner said an opinion could not be offered as 
to whether active duty permanently aggravated the rhinitis beyond 
its normal progression because such knowledge is not available in 
the medical literature and any opinion would be speculation.  The 
examiner also thought that the Veteran was in the reserves and 
not on active duty when the allergic rhinitis started.  

On remand, a new examiner should consider the above evidence and 
determine the etiology of the diagnosed rhinitis.  The examiner 
should also determine whether the Veteran's rhinitis underwent an 
increase in severity due to his service.  

Accordingly, the case is REMANDED for the following action:  

1. Request the Veteran's service treatment 
records for his April to September 1980 
active duty for training in the Navy Reserve 
from the Navy Personnel Command or other 
appropriate entity.  A negative reply is 
requested and should be documented in the 
file.  

2.  Schedule the Veteran for a new VA 
examination with a different examiner from 
the June 2009 examination.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the examiners 
in conjunction with the examination.  The 
examiner(s) must indicate in the examination 
report that the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted.  

First, the examiner should determine whether 
it is at least as likely as not that rhinitis 
had its clinical onset in service or is 
otherwise related to active duty.  All 
opinions and conclusions expressed must be 
supported by a complete rationale.  

The examiner should reference evidence 
summarized above including the September 2005 
service treatment record showing a diagnosis 
of seasonal allergic rhinitis and the June 
2009 VA examination report.  

Next, if the examiner finds rhinitis is not 
caused by service, the examiner should 
determine if the Veteran's service caused the 
rhinitis to permanently increase in severity.  
If the latter, the examiner should specify 
what measurable increase in severity is due 
to service.  The examiner should identify the 
baseline level of disability (prior to 
aggravation) and the permanent, measurable 
increase in the severity of the rhinitis.  

3.  Re-adjudicate the claim of service 
connection for rhinitis.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his representative.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining on 
appeal.  An appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


